Title: To Thomas Jefferson from Horatio Turpin, 1 June 1807
From: Turpin, Horatio
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Virginia Powhatan Cy. 1 June 1807.
                        
                        Mr. Vanduvall the present post master at Richmond has been in a declining state of health for 12 months past
                            and I have been lately informed is now confin’d to his bed and cannot live but a little time. by his death that office
                            will become vacant and having no acquaintance with mr Granger leave to solicit the favour of your friendly aid in
                            obtaining that birth for me as at this time we have the Hessian fly with us which proves destructive wherever they make
                            their appearance, fields which last year produce’d five and six hundred Bushells will not yield the present crop fifty, as
                            they have but lately come in this neighbourhood we do not Know how long they generally remain, Should they remain long with
                            us they will be Sufficiently formidable to drive a number of us from this to some new country, as our crop consists
                            entirely of wheat, there is but little else talk’d of here but the trial of Colo. Burr as I have not been to Richmond
                            since the commencement of the business cannot tell you how far they have proceeded have not yet been inform’d of the
                            Arrival of General Wilkinson. I understand from the testimony that has already appear’d the Court has increas’d His
                            recognizance to thirty or forty thousand dollars
                  I am with the highest respect thy affectionate Kinsman
                        
                            Horatio Turpin
                     
                        
                    